ITEMID: 001-78253
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GONCHAROV AND OTHERS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1;Remainder inadmissible;Pecuniary and non-pecuniary damage - financial awards (global)
JUDGES: Peer Lorenzen
TEXT: 4. The applicants were born in 1933, 1953, 1946 and 1968 respectively and live in Krasnyy Kut, the Lugansk region.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. On various dates the applicants instituted civil proceedings in the Krasnyy Luch Court (Краснолуцький міський суд Луганської області) seeking salary arrears and various payments from the State Open Joint Stock Mining Company “Krasnokutska” (“the Company,” ДВАТ шахта “Краснокутська” ДП ДХК “Донбасантрацит”).
7. On 5 March 2001 the Krasnyy Luch Court awarded UAH 8,906.23 in favour of the first applicant.
8. On 21 February 2001 the Krasnyy Luch Court awarded UAH 1,881.63 in favour of the second applicant.
9. On 14 June 2000 and 8 February 2001 the Krasnyy Luch Court awarded UAH 1,548.42 and UAH 417.53 respectively in favour of the third applicant.
10. On 21 May 2001 the Krasnyy Luch Court awarded UAH 2,843.41 in favour of the fourth applicant.
11. The judgments in favour of the applicants became final and the enforcement writs were transferred to the Krasnyy Luch Bailiffs' Service (“the Bailiffs,” Відділ Державної виконавчої служби Краснолуцького міського управління юстиції) for enforcement.
12. On 13 August 2002 the Lugansk Regional Commercial Court (“the Commercial Court,” Господарський суд Луганської області) initiated bankruptcy proceedings against the Company and introduced a moratorium on payment of its debts.
13. On 4 February 2003 the Commercial Court approved a friendly settlement between the Company and its creditors and discontinued the bankruptcy proceedings.
14. The first, the second and the fourth applicant received their judgments debts in several instalments, the final payments being made in August 2005. The third applicant received the debt due to her by the judgment of 1 June 2000 in August 2004 and in August 2005 - the debt by the judgment of 8 February 2001.
15. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
